internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-111413-99 date october legend p sub1 sub2 sub3 state d1 d2 this responds to the letter dated date and prior correspondence submitted on behalf of p requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat three subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code cc dom p si plr-111413-99 facts according to the information submitted p was incorporated under state law on d1 and elected subchapter_s status effective d1 on d2 p acquired all of the outstanding_stock of sub1 sub2 and sub3 p intended to elect to treat sub1 sub2 and sub3 as qsubs as of d2 but failed to timely file the election law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion cc dom p si plr-111413-99 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of sixty days from the date of this letter to elect to treat its subsidiaries sub1 sub2 and sub3 as qsubs effective d2 the elections should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached to the elections except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether p otherwise satisfies the s_corporation eligibility requirements or whether sub1 sub2 or sub3 otherwise qualify as qsubs for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s representative and a copy is being sent to the taxpayer sincerely signed paul f kugler enclosures copy of this letter copy for sec_6110 purposes paul f kugler assistant chief_counsel passthroughs and special industries
